Name: Commission Regulation (EC) No 1137/2004 of 21 June 2004 amending Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union
 Type: Regulation
 Subject Matter: plant product;  marketing;  regions and regional policy;  economic policy;  agricultural activity
 Date Published: nan

 22.6.2004 EN Official Journal of the European Union L 221/3 COMMISSION REGULATION (EC) No 1137/2004 of 21 June 2004 amending Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (1), and in particular Article 5(3) thereof, Whereas: (1) Annex IV to Commission Regulation (EC) No 43/2003 (2) laid down the amounts and maximum quantities applicable to aid for the local marketing of products referred to in Article 5(1) of Regulation (EC) No 1453/2001. (2) Implementation of this measure in 2003 showed that the use made of the maximum quantities varies widely among products. It was noted that the quantities set for some products are systematically under-used, while applications for other products exceed the maximum quantities, resulting in a reduction coefficient being applied. It would seem justified, therefore, to redistribute the quantities among products in such a way as to follow the trends observed and adjust the amounts of aid for certain products, in accordance with the experience gained and results recorded, in order to make better use of resources. (3) Regulation (EC) No 43/2003 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of all the management committees for the products concerned, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 43/2003 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply: (a) as regards the quantities laid down in column III of the new Annex IV, from 1 January 2004; (b) as regards the amounts of aid laid down in columns IV and V of the new Annex IV, to contracts concluded after its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 55/2004 (OJ L 8, 14.1.2004, p. 1). (2) OJ L 7, 11.1.2003, p. 25. Regulation as last amended by Regulation (EC) No 1812/2003 (OJ L 265, 16.10.2003, p. 21). ANNEX ANNEX IV MADEIRA (Products as referred to in Article 5 of Regulation (EC) No 1453/2001) Maximum quantities as referred to in the fourth subparagraph of Article 5(1) of Regulation (EC) No 1453/2001 per period from 1 January to 31 December. FRUIT AND VEGETABLES Column I Column II Column III Column IV Column V Product categories CN Code Product Quantities (tonnes) Aid (EUR/t) A ex 0703 10 19 Other onions 1 500 100 200 ex 0706 10 00 Carrots ex 0706 10 00 Turnips ex 0706 90 90 Other ex 0714 20 Sweet potatoes ex 0714 90 90 Yams 0807 11 Water melons B ex 0703 90 00 Leeks 700 125 250 ex 0704 90 90 Other cabbages ex 0706 90 90 Beetroot ex 0708 90 00 Broad beans 0709 90 60 Sweetcorn 0709 Other vegetables not mentioned elsewhere 0805 10 Oranges 0805 50 10 Lemons 0808 10 Apples 0808 20 50 Pears ex 0809 30 Peaches 0809 40 05 Plums 0810 Other non-tropical fruit not mentioned elsewhere C 0702 00 00 Tomatoes 1 250 150 300 0704 10 00 Cauliflowers and broccoli ex 0705 Lettuces 0707 00 05 Cucumbers 0708 10 00 Peas 0709 90 10 Salad vegetables 0709 90 70 Courgettes ex 0709 90 90 Other fruit and vegetables ex 0802 40 00 Chestnuts 0804 30 00 Pineapples ex 0804 40 00 Avocados ex 0804 50 00 Guavas ex 0805 20 50 Mandarins 0809 10 00 Apricots 0810 50 00 Kiwis 0703 20 00 Garlic 0708 20 00 Beans ex 0709 60 10 Sweet peppers ex 0709 90 90 Other fruit and vegetables not mentioned elsewhere 0802 31 00 Walnuts in shell ex 0804 50 00 Mangoes 0805 20 70 Tangerines 0806 10 10 Fresh table grapes 0807 20 00 Papayas 0809 20 95 Cherries 0810 10 00 Strawberries ex 0810 90 40 Passion fruit ex 0810 90 95 Other tropical fruit D 0701 90 Potatoes 10 000 80 240 FRESH CUT FLOWERS Column I Column II Column III Column IV Column V Product categories CN Code Product Quantities (units) Aid (EUR/1 000 units) Aid (EUR/1 000 units) A 0603 10 10 Roses 2 000 000 50 100 0603 10 20 Carnations 0603 10 40 Gladioli 0603 10 50 Chrysanthemums 0603 10 80 Other (fresh) 0603 90 00 Other (not fresh) 0604 00 00 Foliage B 0603 10 80 Proteas 300 000 120 240 C 0603 10 30 Orchids 900 000 140 280 0603 10 80 Anthuriums 0603 10 80 Strelitzias and Heliconias D 0601 10 00 Bulbs 20 000 50 100 0601 20 00 Bulbs